PCIJ_A_23_OderCommission_GBR-CSK-DNK-FRA-DEU_POL_1929-08-15_ORD_01_EV_00_EN.txt. 38
Annex 2 to Judgment No. 16.

ORDER
1929.
MADE ON AUGUST 15th, 1920. png roth
Before :
MM. ANZILOTTI, President,
HUBER, Vice-President,
LopER,
NYHOLM,
DE BUSTAMANTE,
ALTAMIRA, Judges,
Opa,
PESssôa,
HUGHES,
NL Ne Deputy- Judges,

Count Rostworowsk!, Judge ad hoc.

CASE CONCERNING THE JURISDICTION
OF THE INTERNATIONAL COMMISSION OF THE ODER
(EVIDENCE).

THE. Court,

composed as above,
after deliberation,
makes the following Order :

The Permanent Court of International Justice,

Having regard to Article 48 of the Statute,

Having regard to the Special Agreement for arbitration
signed on October 30th, 1928, between the Governments of
Czechoslovakia, Denmark, France, Germany, His Britannic
Majesty in Great Britain, and Sweden, on the one hand, and
the Government of Poland on the other;

Having regard to the Order made by the President of the
Court on March 26th, 1929, dispensing, amongst other things,
with the presentation by the Parties of written Replies in
this case ;
ODER.—ORDER OF COURT (AUGUST 15th, 1929) 39

Having regard to the Memorials filed by each Party on
April 15th, 1929;

Having regard to the Counter-Memorials filed by each Party
on June roth, 1929;

Whereas the Memorial of the Polish Government refers in
several places to the work done in the preparation of the
relevant articles of the Treaty of Versailles; as extracts from
the minutes containing the record of this work are also quoted
therein ;

Whereas on the other hand, in the Counter-Memorial of the
Six Governments, “His Britannic Majesty’s Government in
the United Kingdom, the Government of the Czechoslovakian
Republic and the Government of the French Republic join
with the Government of His Majesty the King of Denmark,
the Government of the German Reich and the Government of
His Majesty the King of Sweden in requesting the Court
in the present case to follow its previous decisions in refusing
to admit any recourse to such preparatory work for the pur-
pose of putting upon a text an interpretation different from
the plain meaning (sens naturel) of the language used”; as
furthermore, they state that in their opinion ‘‘the production
as evidence of the above-mentioned records can have no effect
on the decision of the questions submitted to the Court, and
is therefore unnecessary” ;

Whereas, in the same document, they formally request the
Court to rule that the passages in the Polish Memorial
containing the ‘‘references and quotations’ in question ‘‘and
the arguments based upon them must be disregarded”, and
also ‘‘to give a ruling upon this question at the hearing of
the oral arguments” ;

Whereas the Court, before hearing the oral argument of the
case on its merits, must give a decision upon the question of the
admissibility as evidence in this case of the minutes and other
documents in question ;

Invites the Agents of the Parties to submit at the hearing
fixed for Tuesday, August 2oth, at 10.30 a.m., and before
any argument upon the merits, their observations and final
submissions upon the said question, it being understood that
the Court will pass upon this question immediately after
ODER.—ORDER OF COURT (AUGUST 15th, 1929) 40

receiving such observations and submissions, and that the
argument on the merits shall follow forthwith, unless the
Court shall otherwise decide.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this fifteenth day of
August, one thousand nine hundred and twenty-nine, in eight
copies, one of which is to be deposited in the archives of
the Court, and the others to be forwarded to the Agents of
the Governments of Czechoslovakia, Denmark, France, Germany, |
His Britannic Majesty in Great Britain, and Sweden, as also
to the Agent of the Government of Poland, respectively.

(Signed) D. ANZILOTTI,
President.

(Signed) À. HamMARSKJOLD,
Registrar.
